Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/05/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4, and 6-8  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recites “the maximum thickness portion in the leading end portion is thicker than the radially-shrinking portion.” The underlined limitation is unclear because the claim is silent about measurement details. The claim compares two parameters, without the details of the other parameter. Appropriate correction is required.  
thicker than the cylindrical portion” in line 3. The underlined limitation is unclear because the claim is silent about measurement details. The claim compares two parameters, without the details of the other parameter. Appropriate correction is required.  
Claim 3 recites the limitation "the cylindrical portion" in the last paragraph. Claim 3 recites “a cylindrical portion” in the paragraphs 1 and 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 4 depends from claim 3 recites the limitation "the cylindrical portion" in line. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (JPH 11 173423; applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a gasket (11 in Figures 1-2) for sealing an annular gap between a housing (1) having an insertion hole (3) and an insertion member (2) having an insertion portion (portion of 2 that is received within 3 defines the insertion portion; Figure 4) to be inserted in the insertion hole (3) and an extended surface portion (surface of 5 toward 1 defines the extended surface portion) extending outward from an outer peripheral surface of the insertion portion (Figure 4), the extended surface portion being located at a position in the insertion portion not to be inserted in the insertion hole (Figure 2), the gasket (11) comprising: 
a body portion (portion of 11) which is to be fixed in close contact with an inner peripheral surface of the insertion hole (3) while being spaced apart from the insertion member (2) (11 contacts 3, but not the stem of 2; Figure 4); and 
a flexible portion (16) which is flexurally deformable and provided to extend from the body portion toward an inner peripheral surface side of the body portion (outer surface of 16 extends from the body of 11 and is slanted toward the inner peripheral surface of the body of 11; Figures 1-2), wherein 
the flexible portion (16) is configured to be flexurally bent by being pressed by the extended surface portion of the insertion member (2) and comes into close contact with the extended surface portion while being spaced apart from each of the housing (1) and the insertion portion (2) (in the assembled state when 2 is pressed within 3, 16 contacts 5 and flexurally bend, but spaced apart from housing 1 and the stem of 2; Figure 2.)   

As to claim 2, D1 discloses the gasket according to claim 1, wherein the flexible portion (16) is provided to extend from a position in the body portion (portion of 11), the position   

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675